Citation Nr: 1519972	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-48 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the lumbar spine, with right lumbar radiculopathy, prior to October 6, 2010.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected DDD of the lumbar spine, with right lumbar radiculopathy, after October 6, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse
ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2012, the Veteran and his spouse testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in July 2013 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


These appeals were processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

These appeals has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The competent evidence is against a finding that a right shoulder disorder, to include degenerative joint disease (DJD) and avascular necrosis (AVN), is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.

2.  Prior to October 6, 2010, the Veteran's DDD of the lumbar spine, was primarily productive of forward flexion of the thoracolumbar spine to 65 degrees.  There is evidence of muscle spasm which does not produce an abnormal gait.  There is no evidence of guarding.

3.  After October 6, 2010, the Veteran's DDD of the lumbar spine was primarily productive of forward flexion of the thoracolumbar spine to 45 degrees.  There is no evidence of muscle spasm which produces an abnormal gait.  Additionally, there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

4.  The Veteran's right-sided sciatica is manifested by no more than mild incomplete paralysis of the sciatic nerve beginning October 3, 2008.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder, to include DJD and AVN, have not been met.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Prior to October 6, 2010, the criteria for a disability rating in excess of 10 percent for DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107
(West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2014).

3.  After October 6, 2010, the criteria for a disability rating in excess of 20 percent for DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2014).

4.  The criteria for a separate 10 percent rating for right-sided sciatica, as a neurological manifestation of residuals of DDD of the lumbar spine, beginning October 3, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a VCAA notice letter was sent to the Veteran in November 2008.  This VCAA letter informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of SOCs in October 2010 and October 2011 and an SSOC in March 2014.  The Veteran has received all required notice concerning his claims, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, and the Veteran and his spouse's testimonies and contentions.  The Board notes that in the Veteran's October 2012 hearing, he testified that in 1992 or 1993, a doctor at the Bay Pines, Florida VA Medical Center (VAMC) told him that his right shoulder disorder was related to his active service.  The Board further notes that the Veteran's treatment records from Bay Pines, going back to March 1993, were obtained in September 2013, but there is no record of a positive nexus opinion between the Veteran's right shoulder disorder and active service.  Otherwise, the Veteran has not identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in May 2009, October 2010, and January 2014.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection and for increased ratings.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury, whether the Veteran's current disability is related to his complaints during service, and if the current nature, extent, and severity of his service-connected injury had worsened. No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and for increased ratings.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in July 2013.  The Board specifically instructed the AOJ to obtain all VA treatment records dated from 1993 to 1998 and from 2010 to the present, schedule the Veteran for shoulder, back, and neurological examinations, and to readjudicate the claims on appeal.  Subsequently, in July 2013 and September 2013, all outstanding VA records were obtained and associated with the claims folder and the Veteran was afforded an examination to address his conditions in January 2014.  Thereafter, the Veteran's claims were readjudicated in a March 2014 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria
Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Certain chronic disabilities, such as DJD, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2014).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) (2014), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014). Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lay Statements

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

Service Connection for a Right Shoulder Disorder

The Veteran contends that he should be entitled to service connection for a right shoulder disorder.  Regretfully, the Board finds that the preponderance of the evidence is against a finding that the Veteran's in-service right shoulder injury is related to his current right shoulder disorder and service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2014 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with AVN.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In his October 2012 hearing, the Veteran testified that in October 1965, the building he was sleeping in came under mortar fire, the Veteran fell out of the top bunk bed he was sleeping in, and injured his right shoulder, back, and right hip.  An October 1965 STR noted that the Veteran had an injury from his neck to his hip and thigh.  Affording the Veteran the benefit of the doubt, this satisfies the in-service incurrence of an injury requirement.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2014).

The Veteran fails to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As noted previously, in his October  2012 hearing, the Veteran testified that he injured his right shoulder in service in 1965 in the same incident in which he injured his low back.  He further testified that he received treatment in service for his right shoulder at that time, although no STRs mention treatment for a right shoulder injury.  Additionally, on his March 1968 Report of Medical Examination and Report of Medical History, for separation from service, the Veteran noted that he wore a brace for back support, but there was no mention of a right shoulder injury or problem.  

A June 1993 x-ray noted that impressions of the right shoulder showed no evidence of fracture.  The Board notes that the Veteran was not diagnosed with a shoulder disorder until November 2005, when he was seen with complaints of right shoulder pain for six months that worsened over the prior week.  A 2006 MRI showed AVN of the humeral head.  An October 2008 VA treatment report noted that the Veteran complained of right shoulder pain for five years.  The report noted that there were mild degenerative changes in the glenohumeral joint and the impression was impingement syndrome, right shoulder, with degenerative changes in the acromiclavicular joint and AVN.

In a January 2014 C&P examination report, the Veteran was diagnosed with AVN in his right shoulder.  He stated that he fell off the top bunk while in Vietnam in October 1965 and landed on his right shoulder, hip, and low back.  He stated he did not begin having right shoulder pain until the 1990s.  The Veteran was diagnosed with AVN in 2006.  At that time, he was seen by orthopedics and given a steroid injection.  The Veteran never had any other intervention or surgery to his right shoulder.  He stated that he had intermittent pain in both shoulders and limited range of motion.  

The VA examiner noted that the Veteran had localized tenderness or pain on palpation of joints/soft tissues/biceps tendon in both shoulders but no guarding.  
X-rays taken of the right shoulder, when compared to the October 2008 x-rays, showed there was no grossly unchanged appearance of localized region of the subchondral sclerosis identified within the right humeral head.  There was mild high riding appearance of the humeral head with associated mild narrowing of the acromiohumeral interval.  Abnormal joint space narrowing with productive bony change was identified in the right AC joint which may be minimally progressed or increased since the previous x-rays.  

The VA examiner opined that the Veteran's right shoulder disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale given was that the Veteran's STRs show that he fell from his top bunk in 1965 and injured his right hip and back.  At the time, the Veteran never mentioned a shoulder injury.  During the C&P examination, the Veteran stated that at the time of the injury, he had no shoulder pain, and it was not until the 1990's, more than 20 years after the injury that he first started experiencing pain in his shoulder.  A radiograph dated in June 1993, 28 years after the fall in service, showed no evidence of fracture of the right shoulder.  A 2006 MRI showed AVN of the humeral head.  The VA examiner also noted that the Veteran's medical records also showed a complaint of left shoulder pain in 1995.  X-rays of the left shoulder taken at that time were normal.  A May 2006 orthopedic consult stated that the Veteran had been complaining of shoulder pain for several years, gradually getting worse.  Finally, the VA examiner noted that the Veteran's C&P examination showed limited range of motion in both shoulders equally.  If the Veteran's current right shoulder disorder was related to his injury in service, it would have different results from his left shoulder.  

The Board has not overlooked the Veteran and his spouse's testimony with regard to his right shoulder disorder.  In a November 2008 statement and his September 2009 Notice of Disagreement, the Veteran wrote that he injured his right shoulder falling from his bunk, was treated during active service, and his right shoulder condition was chronic and he had continuous pain since service and sought treatment through the Bay Pines VAMC and the Ft. Myers VAOPC.  

In his October 2012 hearing, the Veteran and his spouse testified that he injured his right shoulder at the same time that he injured his back, in October 1965, when he fell off the top bunk during a mortar fire attack.  He stated that he was treated for his right shoulder, as well as his back, and given pain medication.  The Veteran testified that no x-rays were taken at the time.  He stated that he treated himself for his right shoulder pain.  The Veteran noted that after active service, he started having problems with his right shoulder again in the early 1990s.  The Veteran's spouse testified that a VA doctor told her husband that the Veteran's right shoulder disorder was related to his shoulder injury during active service, but that the doctor had died.  

The Board notes that the Veteran and his spouse are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that the their reports concerning his right shoulder symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran or his spouse are competent of discerning whether his current right shoulder arthritis and AVN is related to service, in the absence of specialized medical training, which in this case the Veteran and his spouse have not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2014); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.

Additionally, the Board finds that the January 2014 C&P examiner's negative nexus opinion to be the only medical opinion, and as such, affords it great probative weight.  The Board finds the January 2014 C&P opinion to be factually accurate, fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the above analysis, The Board concludes that the preponderance of the evidence is against service connection for a right shoulder disorder on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's right shoulder arthritis manifested to a compensable degree within one year of separation from service, or that the Veteran had a continuous symptomatology of arthritis since separation from service.  As noted previously, on his March 1968 Report of Medical Examination and Report of Medical History, for separation from service, the Veteran noted that he wore a brace for back support, but there was no mention of a right shoulder injury or problem.   Additionally, during his January 2014 C&P examination, the Veteran told the examiner that he had no shoulder pain at the time of his injury in October 1965 and it was not until the 1990s that it started.  

Post-service right shoulder complaints are not shown in the record until March 1993, nearly 30 years after the Veteran's injury and discharge from active service.  The Veteran was not diagnosed with right shoulder AVN and degenerative changes until 2006.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis since service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2014).  

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for a right shoulder disorder and the claim must be denied.

Increased rating for DDD of the Lumbar Spine with Right Lumbar Radiculopathy

The Veteran's DDD of the lumbar spine, with right lumbar radiculopathy, is rated 10 percent, prior to October 6, 2010, and 20 percent afterwards, the General Rating Formula, which contemplates degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2014).

The Veteran's DDD may be rated pursuant to the General Rating Formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5243.  Id.

The minimum 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine.  Id.

The notes applicable to the General Formula are as follows: 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.
The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Prior to October 6, 2010

In a May 2009 C&P examination report, the Veteran stated that he had low back pain since active service as a result of an injury to his low back.  He stated that he fell off the top bunk of his bed and hit his right side.  The Veteran reported that in 2001, he reinjured his low back.  

The VA examiner reported that the Veteran had no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness.  The Veteran reported no history of fatigue, decreased motion, weakness, or spasms.  He did report a history of stiffness and pain in his low back that was achy, constant, moderate, and daily.  The Veteran reported that the pain radiated down to both lower legs behind his thighs and stopped above his knees.    The VA examiner noted that there were flare-ups of the spinal condition that were severe, weekly, and lasted four hours.  The Veteran reported no incapacitating episodes of spine disease.  

Upon examination of the spine, the Veteran's posture, head position, gait, and symmetry in appearance were all normal.  The Veteran had no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, or reverse lordosis.  He did have scoliosis.  There was no cervical or thoracolumbar spine ankylosis.  The Veteran had no objective abnormalities of the cervical sacrospinalis or thoracic sacrospinalis, other than spasm on the right side of his thoracic sacrospinalis.  The VA examiner reported that there were no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or spinal contour.  

The Veteran's condition did not involve the cervical or upper thoracic spine.    His hip flexion, hip extension knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension were all normal.  The Veteran's muscle tone was normal and there was no muscle atrophy.  The Veteran's upper and lower extremities, as well as his reflex examination were all normal and he had no abnormal sensations.  

Range of motion results were flexion to 65 degrees, extension to 15 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion but no evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  Lasegue's sign was not positive, and SLR was negative at 30 to 60 degrees bilaterally during sitting and lying supine.  

The VA examiner reported that July 1999 x-rays of the lumbar spine showed no change since the 1989 x-rays and revealed that the interspaces and vertebral bodies were fairly well maintained, there may have been slight left lumbar scoliosis, but the impression was no definite abnormality was identified.  An August 2005 MRI of the lumbar spine noted degenerative changes in the four lower lumbar discs, there were slight degenerative changes in the facet joints, no focal disc herniation, severe central canal or foraminal stenosis, or other additional pathology demonstrated.  A May 2009 examination revealed mild scoliosis of the lumbar spine with mild degenerative changes.  

The Veteran was diagnosed with mild DDD of the lumbar spine.  The VA examiner noted that this condition affected the Veteran's usual daily activities.  The Veteran's condition did not affect shopping, feeding, bathing, dressing, toileting, or grooming.  The effect on chores was very limited as the examiner noted the Veteran was able to help out with house chores.  The Veteran was limited to walking short distances daily, less than a quarter of a mile.  The Veteran did not engage in any sports regimen but liked to go fishing a few times per week.  The Veteran was able to drive short distances.  

On review, the Board finds that an initial disability rating in excess of 10 percent is not warranted under the General Rating Formula.  There is no evidence that indicates that the Veteran's DDD of the lumbar spine met the criteria for a 20 percent rating.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees.  During this time period, the Veteran's range of motion was to 65 degrees.  Additionally, there is no evidence that the Veteran had an abnormal gait, severe guarding, or have an abnormal spinal contour such as reversed lordosis, or abnormal kyphosis.  While the Veteran was noted to have scoliosis, the VA examiner found that the Veteran's right thoracic sacrospinalis spasms did not cause an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, General Rating Formula (2014).

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243.  However, there is no evidence showing that the Veteran had been prescribed bed rest by a physician due to incapacitating episodes of back disease.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  A higher or separate rating under Diagnostic Code 5243 for IVDS is not applicable.  Id.

The Board has considered the effects of pain on the functional impairment resulting from the Veteran's low back disability.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected DDD of the lumbar spine are contemplated in the 10 percent rating.  There is no indication that pain, due to the Veteran's DDD of the lumbar spine, has caused functional loss greater than that considered by the rating already assigned.  38 C.F.R. §§ 4.40, 4.45 (2014); See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on the above analysis, an initial rating in excess of 10 percent prior to October 6, 2010, is not warranted.

After October 6, 2010

In an October 2010 C&P examination report, the VA examiner noted that VA treatment reports noted the Veteran's complaints of back pain since October 1982.  The Veteran reported a history of flare-ups in his low back that were severe, that occurred every two to three weeks, and that lasted for hours.  During flare-ups, the Veteran reported that he had difficulty moving.  

The Veteran had no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran reported that while he had no weakness, he had fatigue, decreased motion, stiffness, spasm, and spine pain in his low back, caused by prolonged standing and walking.  The pain was achy to sharp, was moderate, lasted for minutes, and was daily.  The report noted that there were incapacitating episodes of spine disease and the Veteran noted that he had difficulty getting out of bed during exacerbation of the pain.  He also reported that he was unable to walk more than a few yards at a time.

Upon examination, the Veteran's posture, head position, gait, and symmetry in appearance were all normal.  The Veteran had no abnormal spinal curvatures and no cervical or thoracolumbar spine ankylosis.  While there were no objective abnormalities of the cervical sacrospinalis, there were objective abnormalities of the thoracolumbar sacrospinalis including guarding, pain with motion, tenderness, and weakness on the right and left sides.  The VA examiner noted that the muscle spasm, localized tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Range of motion results were flexion to 50 degrees, extension to 10 degrees, right lateral flexion to 12 degrees, left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted that there was objective evidence of pain on active range of motion, as well as objective evidence of pain following repetitive motion, but the Veteran had no additional limitations after three repetitions of range of motion.  

Detailed reflex exam findings were normal, sensory examination findings of the upper right and left extremities were normal, and sensory findings of the lower left extremities were also normal.  However, examination findings of the lower right extremity found shooting pain intermittently to the Veteran's right buttock.  The Veteran's elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, finger abduction, thumb opposition, hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension were all normal for the right and left sides.  There was no evidence of muscle atrophy.  Lasegue's sign was positive on both signs and showed that SLR was negative at 30 to 90 degrees bilaterally.

The Veteran was diagnosed with DDD with diffuse bulging of the L2 to S1 of the lumbar spine.  The VA examiner noted that there were no incapacitating episodes due to IVDS, the Veteran had difficulty moving due to low back pain, could not do household chores and yardwork, especially washing dishes or cooking, and could not drive due to back pain.  The Veteran's spouse has to drive him to his appointments.  The examiner also noted that the Veteran complained of radiating pain to his right hip and buttock when bending down and after prolonged sitting.  The symptoms had been intermittent for many years.  The Veteran was diagnosed with right lumbar radiculopathy.  

In a January 2014 C&P examination report, the Veteran was diagnosed with IVDS. The Veteran noted that he was unable to stand up some days due to back pain and that he occasionally had pain in his right buttock from his back.  The Veteran reported flare-ups that impacted the function of his thoracolumbar spine in that some days he was unable to straighten up after sitting for long periods.  

Range of motions results were forward flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and right and left lateral rotation to 15 degrees.  There was no objective evidence of painful motion for any of the results.  The Veteran was able to perform repetitive-use testing and post-test forward flexion was to 40 degrees, post-test extension was to 10 degrees, post-test right and left lateral flexion was to 15 degrees, and post-test right and left lateral rotation was to 15 degrees.  

The VA examiner noted that the Veteran had additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing and that there was functional loss and/or functional impairment of the thoracolumbar spine which consisted of less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  

The Veteran had no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, no muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour, no muscle spasms of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour, no guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour, and no guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  Hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all normal for both the right and left.  The VA examiner noted that the Veteran had no muscle atrophy.  Deep tendon reflexes for the Veteran's right and left knees and ankles were all normal.  Sensation to light touch testing for the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes were all normal for both the right and left.  Straight leg raising test was negative for both the right and left.  

The Veteran had intermittent radicular pain of moderate severity in his right lower extremity but otherwise had no constant pain in his right or left lower extremities, no intermittent pain in his left lower extremity, no paresthesias and/or dysesthesias in the right and left lower extremities, and no numbness in the right and left lower extremities.  There were no other signs or symptoms of radiculopathy.   Testing revealed involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the right side which was mild, but did not affect the left side.  The Veteran had no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  While the Veteran was diagnosed with IVDS previously, on this examination, the VA examiner noted that the Veteran had no IVDS of the thoracolumbar spine and had never been prescribed bed rest.  

The VA examiner noted that the Veteran used a walker constantly due to his back and lung condition but that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran had no scars related to his thoracolumbar spine, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  

Imaging studies of the thoracolumbar spine were performed and arthritis was documented.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height and there were no other significant diagnostic test findings and/or results.  The Veteran's thoracolumbar spine condition impacted his work and he stated that it made physical work difficult.  

A peripheral and cranial nerves conditions examination was also performed on the Veteran and he was diagnosed with sciatic radiculopathy.  The Veteran had never been diagnosed with a cranial nerve condition.  

On review, the Board finds that a disability rating in excess of 20 percent is not warranted under the General Rating Formula.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  This rating is inapplicable because the January C&P examination found that the Veteran had forward flexion of the thoracolumbar spine to 45 degrees and did not have thoracolumbar spine ankylosis.  Id.

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243.  Under Diagnostic Code 5243, a 30 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  However, there is no evidence showing that the Veteran had been prescribed bed rest by a physician due to incapacitating episodes of back disease.  A higher or separate rating under Diagnostic Code 5243 for IVDS is not applicable.  Id.

The Board has considered the effects of pain on the functional impairment resulting from the Veteran's DDD of the lumbar spine.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected DDD of the lumbar spine, are contemplated in the 20 percent rating.  There is no indication that pain, due to the Veteran's DDD, has caused functional loss greater than that considered by the rating already assigned.  38 C.F.R. §§ 4.40, 4.45 (2014); See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that the Veteran and his spouse are competent to report the observable low back symptoms that the Veteran experienced, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In the October 2012 hearing, the Veteran and his spouse testified that had problems with his back including being limited in how far he can walk, his hip swelling up, being unable to stand or sit for a long period of time, and being unable to help with chores around the house.  He testified that he used a walker and a cane at times.  The Veteran's spouse testified that he mostly stayed in bed because of his back pain and was unable to ride in a car for long periods of time without a back brace.  The Veteran testified that he could not bend his back because of the pain and could only twist if he did it slowly.  The Veteran's spouse testified that he falls four to five times a month and stays in bed as a result.  She testified that the Veteran had never been prescribed bed rest by a doctor, but he was given pills instead.  The Veteran testified that because of his back, he had pain down his right leg and that it would sometimes swell up.  He stated that he had no loss of sensation in his toes, but the Veteran's wife noted that he had problems with cold and circulation.  The Veteran testified that his back was getting worse.  Id.  

Without the appropriate medical training and expertise, which the record has failed to show, the Veteran and his spouse are not competent to provide an opinion on a medical matter, such as the nature and severity of his DDD of the lumbar spine.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's DDD.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran and his spouse's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Based on the above analysis, a rating in excess of 20 percent, beginning October 6, 2010, is not warranted.

Sciatic Radiculopathy

The Board will also address whether a separate evaluation may be assigned for associated neurologic abnormalities.

Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

In a May 2009 C&P examination report, the Veteran complained of pain that radiated to both lower legs behind the thighs, and stopped above his knees.  In an October 2010 C&P examination report, a sensory examination revealed dysesthesias and shooting pain intermittently to the Veteran's right buttock.  The examiner noted that knee and ankle reflexes were normal bilaterally.  The Veteran was diagnosed with right lumbar radiculopathy.  

In a January 2014 C&P examination report, sensory examination results were normal bilaterally in the Veteran's upper anterior thighs, thigh/knee, lower leg/ankle, and foot/toes.  Straight leg raising was negative bilaterally.  The examination reported that the Veteran experienced moderate intermittent pain and the involvement of the sciatic nerve was shown mildly in the right lower extremity.  The Veteran had no other neurologic abnormalities or findings related to his thoracolumbar spine condition and was diagnosed with sciatic radiculopathy.  

As the Veteran has been diagnosed with DDD of the lumbar spine with intermittent right-sided sciatica, and has complained of this condition consistently since the October 3, 2008 C&P examination, the Board finds that a separate evaluation of 10 percent disabling is warranted for mild incomplete paralysis of the sciatic nerve on the right side, for the period beginning on October 3, 2008, when the Veteran noted that he had pain that radiated down from his back to above his knees.  The Veteran's right-sided sciatica does not warrant a disability rating in excess of 10 percent because it does not manifest moderate or worse symptoms.  Although ankle reflexes were absent in the May 2009 C&P examination report, in the October 2010 examination report, the examiner noted that knee and ankle reflexes were normal bilaterally.  In the January 2014 examination report, straight leg raising was negative bilaterally.  As such, the Veteran's symptoms represent no more than mild impairment.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected DDD of the lumbar spine which is primarily productive of limited flexion and pain.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's DDD symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 10 percent rating assigned herein, for the period prior to October 6, 2010 and the 20 percent rating assigned thereafter, and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from DDD with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's DDD of the lumbar spine.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is retired and has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  The Veteran has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to a disability rating in excess of 10 percent, prior to October 6, 2010, for DDD of the lumbar spine is denied.

Entitlement to a disability rating in excess of 20 percent, after October 6, 2010, for DDD of the lumbar spine is denied.

A separate 10 percent evaluation for right-sided sciatica, as a neurological manifestation of residuals of DDD of the lumbar spine, beginning October 3, 2008, is granted.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


